Citation Nr: 1715947	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-45 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) as due to the need for regular aid and attendance/housebound status.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, R.C., M.C., F.M.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1945 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned in January 2017.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss, both acting alone and in concert with other factors, renders him so helpless as to be in the need of permanent aid and attendance; further, the hearing loss renders him substantially unable to leave his home on his own accord and must be supervised in his dwelling at all times.  


CONCLUSION OF LAW

Special monthly compensation (SMC) as due to the need for regular aid and attendance and housebound status is warranted. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is totally disabled as due to service-connected bilateral hearing loss.  He is profoundly deaf, and asserts that this disability, both working alone and in combination with other factors, makes him both housebound and in need of regular aid and attendance.  

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350 (b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350.

In December 2016, the Veteran was afforded an examination by his VA physician who utilized a VA Disability Benefits Questionnaire (DBQ) specific to housebound/aid and attendance claims.  The doctor noted that the Veteran "requires 24/7 supervision" and that "severe hearing loss makes him unsafe at home."  Hearing loss also contributes to issues with the Veteran's medication management, as he was found to be unable to hear directions and take advice directly.  The severe hearing loss, in concert with the Veterans old age and poor vision, made him "unable to execute phone calls" and perform other communication functions.  

The Veteran's daily activities essentially amounted to "sitting in his chair," and while there were other factors which contributed to him being "dependent on caregivers for assistance with all activities" (including, but not limited to showering, dressing, feeding, cooking, and shaving), the hearing loss, specifically, was found to make him "dependent on caregivers for directions for medications, phone calls, and safety in his home." 

A previous VA examination, dated in July 2016, noted than an earlier aid and attendance evaluation, dated in January 2015, described the Veteran as needing a "protected environment" as due to the hearing loss (with other factors such as degenerative joint disease and gait abnormality contributing ).  The July 2016 examiner determined that hearing loss was not the cause for the need for aid and attendance; however, there is minimal rationale associated with this opinion and, as the December 2016 opinion occurred after this assessment, it was not based on the most current assessment of the disability picture.  As such, it is given less probative weight when considered with the more recent VA examination report.  A much older VA aid and attendance examination of October 2012 also indicated that the Veteran could, at that time, leave his home and could "move about" his home.  No specific reference to the impact of hearing loss was made at that time, and as it is now a significantly dated assessment, the Board cannot consider its conclusions regarding the need for aid to be helpful in resolving the appeal.  

The most recent VA opinion of December 2016 expressly describes the Veteran as being in danger in his home as due to his profound deafness.  Indeed, the most recent medical conclusion of record is that, but for the presence of others to care for him, the Veteran would not be able to safely navigate his home environment and respond to situations appropriately.  Indeed, while the Veteran cannot enjoy the simple pleasures of hearing music and the television, he also clearly is in great risk of not being able to hear a smoke alarm, the doorbell ringing, or a telephone call which, potentially, could lead him to missing vital information or place him in a situation where he is unable to call for emergency medical assistance.  The express conclusion that the Veteran needs caregivers so that he may enjoy safety in his home clearly indicates that he experiences a physical incapacity in the form of his hearing loss which requires care or assistance on a regular basis so as to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a)(2016).  The Veteran does not do anything outside of his home without great efforts to assist him, with the service-connected hearing loss, along with other factors, keeping him essentially bound to his chair and bedroom during waking and sleeping hours.  He is so profoundly deaf that he cannot negotiate his own home safely without the presence of caregivers, and thus, the evidence is supportive of a finding that the Veteran is substantially confined to his dwelling so that he should be considered housebound.  As such, the claim for SMC will be granted on account of both the need for aid and attendance and his housebound status.    


ORDER

Entitlement to special monthly compensation (SMC) as due to the need for regular aid and attendance/housebound status is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


